UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                               No. 12-2044


In Re:   PETER PAUL MITRANO,

                 Debtor.

--------------------------

PETER PAUL MITRANO,

                 Debtor – Appellant,

           v.

RJM ACQUISITIONS LLC; ECAST SETTLEMENT CORPORATION; PRA
RECEIVABLES   MANAGEMENT,   LLC; FAIRFAX  COUNTY;  ASSET
ACCEPTANCE LLC; AMERICAN EXPRESS CENTURION BANK; DENOVUS
CORPORATION LTD; VIRGINIA KELLY,

                 Creditors – Appellees,

           and

ROBERT OGDEN TYLER; W. CLARKSON MCDOW, JR.,

                 Trustees - Appellees.



Appeal from the United States District Court for the Eastern
District of Virginia, at Alexandria.       Leonie M. Brinkema,
District Judge. (1:12-cv-00122-LMB-IDD; 11-14531-RGM)


Submitted:   October 15, 2012                Decided:   October 18, 2012


Before MOTZ, SHEDD, and DUNCAN, Circuit Judges.
Affirmed by unpublished per curiam opinion.


Peter Paul Mitrano, Appellant Pro Se. Nancy F. Loftus, COUNTY
ATTORNEY’S OFFICE, Fairfax, Virginia; Linda D. Regenhardt,
BAILEYGARY, PC, Vienna, Virginia; Derek K. Prosser, TYLER,
BARTL, RAMSDELL & COUNTS, PLC, Alexandria, Virginia, for
Appellees.


Unpublished opinions are not binding precedent in this circuit.




                                2
PER CURIAM:

            Peter Paul Mitrano appeals the district court’s order

affirming     the     bankruptcy     court’s    order     dismissing   without

prejudice his objections to proofs of claim filed by numerous

creditors   in      his   bankruptcy   case.     The    district   court    also

rejected Mitrano’s challenge to the transfer of venue from the

Southern District of West Virginia to the Eastern District of

Virginia, and warned Mitrano that further frivolous appeals to

that court, including reargument of his challenge to the venue

transfer order, will be subject to sanctions.               We have reviewed

the record and find no reversible error.               Accordingly, we affirm

for the reasons stated by the district court.                 Mitrano v. RJM

Acquisitions LLC, No. 1:12-cv-00122-LMB-IDD (E.D. Va. July 24,

2012).      We   decline     to    address    Mitrano’s    challenge   to    the

validity of his conviction entered in the District Court for the

District    of   New      Hampshire.     We    deny    Mitrano’s   motions    to

expedite and for a stay pending appeal.                We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would

not aid the decisional process.

                                                                       AFFIRMED




                                        3